O’Brien, J.
(dissenting):
The actions were brought against the sureties.upon an administration bond given by one Michael Keegan as administrator of his deceased sister Jane. The decedent was unmarried, and her next of kin were her three brothers and a nephew and niece, children of Ann Biggs, a deceased sister. In her lifetime the decedent had loaned to her brother Michael, who subsequently became her administrator, different sums of money, for the balance of which she had obtained three judgments which, with interest less credits, at-the time of her decease, amounted to $821.53. Though she obtained some partial payments and notes secured by a chattel mortgage on a liquor saloon carried on by her brother Michael, she was unable to collect the balance already stated, and these judgments, together with cash in savings banks, amounting to $572.35, represented the assets of her estate. At the end of eighteen months one of the next of kin filed a petition in the Surrogate’s Court for an accounting, upon which a citation was issued and served on the administrator only. On the return day of tile citation the administrator defaulted, and thereupon an order was made that he file his account and have the same judicially settled. Thereafter the administrator filed his account, to which exceptions were taken, and the issues thereby made were referred and tried. By the decree, the administrator, having paid out of the cash which he received certain funeral expenses, was charged with the balance of cash, amounting to $254.98, and with the three judgments already referred to as recovered against him by the decedent in her lifetime, for which the decree adjudges that the administrator should have accounted and should be personally charged, thus fixing a balance in the hands of the administrator of $1,076.51. Out of that sum the decree directed that the administrator should pay to the referee $75, to the stenographer $80.20, to McMahon, Handley &' McMahon, attorneys, $121.99, and to the next of kin the residue, $799.32. The parties above named respectively took out transcripts of the decree and filed the same with the county clerk, who issued execution .thereon against the administrator, which being returned unsatisfied, they brought these actions under section 2607 of the Code of Civil Procedure upon the bond of the administrator to recover the respective amounts decreed to be paid. Upon the proceeding before the surrogate neither the *32sureties upon the bond of the administrator, of whom the defendant Smith is one", nor Margaret Riggs and Edward Riggs, two of the next of kin, nor the creditors of the deceased, were cited to appear, nor was there any evidence that creditors did not exist.
At the trial the learned judge dismissed the complaint, holding that the decree of the surrogate was not binding upon the sureties, because they were not cited : and that the court erred in charging the administrator with the debts he owed the deceased. The judgments thereupon entered were affirmed by the General Term of the City Court, and subsequently by the Appellate Term of this court, with leave to appeal.
' The learned trial judge held that the failure to cite the sureties was fatal to the jurisdiction of the surrogate, and the Appellate Term, in affirming the judgments, while not dissenting from this view, rested its decision mainly upon the failure to cite the next of kin. We think the judgments should be affirmed upon both grounds, and we might well rest our conclusion upon the able and 'exhaustive opinions written by the trial judge and the Appellate Term, were it not that a difference of view in this court justifies a restatement of the reasons upon which we think the judgments of aifirmance might safely rest.
Prior to the amendments made to section 2728 of the Code (Laws of 1893, chap. 686 ; Laws of 1894, chap. 421; Laws of 1895, chap. 426) no necessity existed for issuing a citation to the sureties upon the bond of an executor or administrator. By such amendments sureties are as'much entitled to be cited upon an accounting as are “ all creditors ” of “ the decedent’s husband or wife, next of kin and legatees, if any,” who are the other persons mentioned in that section upon whom citations should be served. We need not go far to ascertain the reason for legislative action in favor of the citation of sureties upon an accounting. Prior to the amendments we have a long and unvaried line of decisions which hold that, upon such accounting, it was unnecessary to cite'tlie surety, but that, nevertheless, the surety was bound by the decree made therein. In many instances this resulted in great hardship by holding the surety bound by a decree made in a proceeding to which he was not a party and in which he had not had an opportunity to be heard; and yet the courts were obliged to apply the rule of law that, being privy to his prin*33cipal and there being no obligation to cite him, he was concluded without a hearing by any decree that bound his principal. The harshness of applying such a.rule in all cases has been mitigated by the Legislature by giving the sureties the right to appear and be heard upon an accounting; and such legislation has destroyed the binding effect of a long line of prior decisions based on the theory that any decree which bound the principal also bound the surety. To apply that rule now, after the amendments, would be in effect to nullify remedial legislation. The amendment accords to a surety the’right to be cited, and to be heard, as fully as it secures the same right to the other persons enumerated in section 2728. As a prerequisite to bind by a decree a surety or the other persons named, it is necessary that they shoidd be cited to attend .the accounting. Hot only do we regard this rule as axiomatic, but it is enforced by the provisions of the Code itself, which, by section 2473, provides : “ Where the jurisdiction * * * to make a * * * decree or other determination is drawn in question collaterally and the necessary parties were duly cited or appeared, the jurisdiction is presumptively, and, in the absence of fraud or collusion, conclusively established by an allegation of the jurisdictional facts contained in a written petition or answer. * * * The fact that the parties were duly cited is presumptively proved by a recital to that effect in the decree.” And, in the following section (2474), while the binding effect of a decree is recognized and provision is made for the correction of objections thereto and omissions therein only by appeal, it is evident that that refers to such remedy being only available to those who were cited and appeared; because, by the opening sentence of that section, it is provided: “The surrogate’s court obtains jurisdiction in every case by the existence of the jurisdictional facts prescribed by statute, and by the citation or appearance of the necessary parties.” And as we shall see hereafter in referring to another section of the Code, where, upon an accounting, assets are to be distributed, such a distribution is not to take place until all the parties entitled thereto shall have been served with a citation. (Code Civ. Proe. § 2743.) The absence in this proceeding of any citation to or appearance by the sureties and at least, two of the next of kin is not disputed; and, if their appearance was essential, *34the record shows, not merely the absence of proof of the jurisdictional facts, but, in addition, presumptive proof that no citation was issued; and, against that, there is not even a pretense of service, nor is there a recital in the decree or proof on the record, the only citation concededly having been that addressed to the administrator alone, upon which the proceeding was carried to a decree. If, as we think, the sureties were necessary parties entitled to a citation, then, under the provisions of the Code to which reference has been made, unless they were cited, the surrogate was without jurisdiction to bind them by a decree.
The question, therefore, resolves itself in the end into a narrow compass, as to whether upon the accounting which resulted in the decree in this proceeding, the sureties were necessary parties. Were this the voluntary accounting of the administrate!’ which he had initiated in the first instance, or after he had been cited by the next of kin in a compulsory proceeding, then no possible question could arise as to the sureties being necessary parties, because they are expressly made such by section 2728 of the Code. It is insisted, however, that because an involuntary accounting can be initiated under section 2727 to compel the administrator, as was here done, to file the account, and as for the purpose of acquiring jurisdiction over such administrator it is only necessary to cite him, it follows that where, as here, it was conducted throughout as a compulsory accounting, the jurisdiction thus obtained binds the sureties because by that section no provision is made for the citation of such sureties.
We think that the distinction thus sought to be made between a voluntary and an involuntary accounting with respect to the necessity of the presence of the necessary parties is not well founded, because it will be seen by a comparison of the two sections that the proceedings upon a voluntary and a compulsory accounting are in harmony, and that for the purpose of a judicial settlement of the account they are both imperative in the requirement for a citation to all the necessary parties. True, at the beginning of a compulsory proceeding the presence of the administrator or executor is alone required,’because at that stage the proceeding is essentially tentative in its character. Ho account is then presented, as in the voluntary proceeding. All that is done is to cite the executor or admin*35istrator to show cause why he should not render his account. If good cause is shown to the contrary, the proceeding is dismissed; or, if the account is filed, the object of the proceeding may' be fully accomplished by furnishing the necessary information as to the condition of the estate, and it may terminate at that point. As said in Harris v. Ely (25 N. Y. 141): “ The rendering an account to the surrogate, by an executor or administrator, and the settlement of such account, including the decree to pay over, are not necessarily one proceeding. The former may be required where no settlement or decree for distribution can at the time be made.” It is, therefore, unnecessary to cite all the parties at the commencement of the compulsory proceedings ; but when it loses its tentative character and becomes a proceeding for the judicial settlement of the executor’s or administrator’s account, then the requirement for the citation of all the parties interested becomes as imperative in the compulsory as in the voluntary proceeding. As correctly argued by the respondent, the executor or administrator when so cited may, if he chooses, present his petition for a voluntary accounting, and the requirement as to the citation of all parties at once becomes applicable. If‘he does not present such petition and files his account pursuant to the requirement of the court, then the surrogate may at any time issue a supplemental citation to the persons required to be cited upon a voluntary accounting. In either case, and in all cases, a citation of these parties is essential to the judicial settlement of the account.
While, therefore, in a compulsory proceeding the presence of the executor or administrator only in the first instance is required, if the parties intend to proceed and have the account judicially settled and binding upon all, then the necessary parties must be cited, the same as in a voluntary proceeding. This view is enforced by the language of section 2743 of the Code, which provides: “ Where an account is judicially settled * * * and any part of the estate remains and is ready to be distributed to the creditors, * * * the decree must direct the payment. * * * If any person, who is a necessary party for that purpose, has not been cited, or has not appeared, a supplemental citation must be issued as prescribed in section two thousand seven hundred and twenty-seven of this act.” Here is a direct reference to the section governing com*36pulsory. proceedings, and the language is, that a “supplemental citation must be issued.” It is clear, therefore, that, in both compulsory and voluntary accountings, the statute is explicit that a final settlement and distribution shall not be made in any case, except upon the citation or appearance of all necessary parties.
Although it is thus made clearly to appear that the surrogate had no jurisdiction to make the decree upon which these actions were brought, it is insisted that the question of jurisdiction cannot be raised in these actions, the argument being based upon the contention that it is only in a direct, and not in a collateral, proceeding that the decree can be assailed. As said, however, in Ferguson v. Crawford (70 N. Y. 256): “ It is an elementary principle, recognized in all the cases, that, to give binding effect to a judgment of any court, whether of general or limited jurisdiction, it is essential that the court should have jurisdiction of the person as well as the subject-matter, and that the want of jurisdiction over either may always be set up against a judgment when sought to be enforced, or any benefit is claimed under it.” The decree of the Surrogate’s Court stands upon the same footing in this respect as the judgment of any court, whether of general or limited jurisdiction. (Bearns v. Gould, 77 N. Y. 459, 460; Harrison v. Clark, 87 id. 577.)
In Browning v. Vanderhoven (4 Abb. N. C. 166) the action was, like the present, upon the bond of an administrator. There, Judge Barrett said : “ The question remains as to whether these sureties can take the objection. The object of the statute (Laws of 1870, chap. 359, § 1) appears to be to place the surrogate’s court in this matter of jurisdiction upon the same plane as courts of general jurisdiction. Under this section the remedy of the administrator was probably limited to an appeal. The sureties, however, were not parties to the record and could take no appeal. It is doubtful whether they could move the surrogate, and, in case of his adherence to the original judgment, obtain a review by appeal from the denial of their motion. Be that as it may, the legislature never intended, as to the parties dehors the record, to overturn the general policy of the law, which allows the fullest inquiry into jurisdiction.”
Upon this branch of the case, therefore, our conclusion is, that the failure to cite the sureties and all of the next of kin gave the surrogate no jurisdiction to bind them by the decree; and, as affect*37ing the liability of the surety, we do not think that the claim sued upon in the McMahon suit had any more substantial basis than that in the Keegan suit, both having been predicated upon the binding force and effect of the decree.
Although we think it unnecessary, we might proceed one step further and dispose of the .questions on this appeal by holding that, even if jurisdiction be conceded to the surrogate, the decree does not sustain these actions against the sureties. The decree upon its face shows that the administrator was held liable on the three judgments against him obtained by the intestate in her lifetime. It has been held by the Court of Appeals that the liability of the administrator under such a decree and the liabilities of the sureties are different. This question was first presented in Baucus v. Stover (89 N. Y. 5), and, upon a subsequent appeal (Baucus v. Barr, 107 id. 624), the Court of Appeals affirmed the judgment, holding the sureties not liable, upon the opinions of the General and Special Terms. In the former (Baucus v. Barr, 45 Hun, 586) it was said: “ We are inclined to the opinion that liability by the executor in this case for his own debt to the estate, as for money in hand, was not within the purview of the bond; that such liability was not contemplated by those executing it, or, indeed, by the law pursuant to which it was required and given. * * * We are of the opinion that the provision of the statute declaring that a debt due from an executor to the estate shall be treated, in the rendering of his account, as money in hand, must be construed with reference to the ordinary obligation, which imposed on him only diligent, faithful, honest action touching the administration of the estate committed to his charge.”
It is unnecessary, however, further to prolong this opinion, because the questions already discussed, as well as others which are raised upon this appeal, are very fully covered in the opinions of the learned trial judge and of the Appellate Term to which we have already referred.
We think, therefore, that the judgment should be affirmed, with costs.
Van Brunt, P. J., concurred.
Judgments reversed, new trials ordered in each case, with costs to appellants in each ease to abide event.